            Case 1:18-cv-12150-IT Document 89 Filed 05/24/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JOHN DOE,                                     *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 1:18-cv-12150-IT
                                              *
HARVARD UNIVERSITY, et al.,                   *
                                              *
               Defendants.                    *

                                    ORDER OF DISMISSAL

                                           May 24, 2021

TALWANI, D.J.

       Plaintiff and Defendants Harvard University and the President and Fellows of Harvard

College have stipulated pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to dismissal with prejudice of

Plaintiff’s Complaint [#1] against these Defendants, without costs or disbursements to any party;

Plaintiff and Defendant Board of Overseers of Harvard College have stipulated pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii) to dismissal without prejudice of Plaintiff’s Complaint [#1] against this

Defendant on the basis that the President and Fellows of Harvard College is the legal entity

comprising Harvard’s schools, see Stipulation of Dismissal [#14]; and this court has dismissed

Plaintiff’s claims against Defendant Brigid Harrington. See Memorandum & Order [#68].

Accordingly, this action is now CLOSED.

       IT IS SO ORDERED.

                                                             /s/ Indira Talwani
                                                             United States District Judge
